Title: Thomas Jefferson to James Madison, 14 June 1810
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
             
                     Monticello 
                     June 14. 10.
          
          
		  Mr Thweatt my particular friend and connection expecting that an excursion he is to make will put it in his power to pay his respects to you personally, en passant, and being desirous to do so, I with
			 pleasure present him to you as a gentleman of perfect worth, and of sincere zeal in those political principles which you & I have so steadily cultivated. his energy in their support has been
			 often felt by our friends as well as opponents in Petersburg & it’s vicinity. 
		   I pray you to accept with favor his & my devoirs and to be assured of my constant affection & respect.
          
            Th:
            Jefferson
        